Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 3/23/2021 have been entered. Claims 1, 10, 19 have been amended. Claims 4, 13, 20 have been canceled.  No claims have been added. Claims 1, 3, 5-10, 12, 14-19 are still pending in this application, with claims 1, 10, and 19 being independent.

Response to Arguments
The Applicants’ arguments (page 9 filed 3/23/2021) regarding the 35 USC 112(b) rejections of claims 1, 10, 19 have been fully considered and found persuasive.
Claims 1, 10, 19 were changed from “the movable obstacle” to “a movable obstacle”; resolving the antecedent issue.  Thus, the 35 USC 112(b) rejections of claims 1, 10, 19 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ms. Rebecca Rudolph on 4/15/2021.

The application has been amended as follows: 

In claim 7 line 1, change “the shape attribute” to --the preset shape attribute--.
In claim 8 line 3, change “the shape attribute” to --the preset shape attribute--.
In claim 8 line 4, change “the shape attribute” to --the preset shape attribute--.
In claim 8 line 5, change “the shape attribute” to --the preset shape attribute--.
In claim 8 line 10, change “the shape attribute” to --the preset shape attribute--.
In claim 16 line 1, change “the shape attribute” to --the preset shape attribute--.
In claim 17 line 3, change “the shape attribute” to --the preset shape attribute--.
In claim 17 line 4, change “the shape attribute” to --the preset shape attribute--.
In claim 17 line 6, change “the shape attribute” to --the preset shape attribute--.
In claim 17 line 11, change “the shape attribute” to --the preset shape attribute--.

Allowable Subject Matter
Claims 1, 3, 5-10, 12, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

In the Office Action filed 1/26/2021, claims 4, 13, 20 were objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form.

Regarding claim 1, the allowable limitations from claim 4 have been incorporated into independent claim 1.  Thus, claim 1 is allowed.

Regarding claim 10, the allowable limitations from claim 4 have been incorporated into independent claim 10.  Thus, claim 10 is allowed.

Regarding claim 19, the allowable limitations from claim 4 have been incorporated into independent claim 19.  Thus, claim 19 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613